DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 12-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al. (US 0009270 A1).
With respect to claims 9 and 16, Zhang et al. discloses a hybrid vehicle and method of operating comprising an engine 10, output shaft 237, electric machine or motor 240 able to apply a motor assist to said engine, wherein torque or load curve 304 undershoots a maximum torque/load curve 306, as shown in figure 3.  Due to the limitation of “at least one of” or “and/or”, only one of the limitations must be met.

    PNG
    media_image1.png
    333
    478
    media_image1.png
    Greyscale


With respect to claims 12 and 17, said motor is capable of starting said engine, as shown in figure 2.
With respect to claim 13, said motor axis is coaxial with said engine shaft, as shown in figure 2.
With respect to claim 14, said rotor inherently rotates with said output shaft, as shown in figure 2.
With respect to claim 15, said motor/starter can also act as a generator, as shown in figure 2.

    PNG
    media_image2.png
    461
    745
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., as applied to claim 9.
Zhang et al. does not disclose the voltage of said motor/generator.  The specific voltage of the vehicle electrical system has been given little patentable weight unless it produces an unexpected result and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle electrical system voltage any common vehicle voltage, including 50 or 48 volts, in order to power the motor and battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618